Citation Nr: 1441086	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  He additionally had National Guard and Reserve service through August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.

In his April 2010 VA Form 9, the Veteran requested a Board hearing.  The record reflects, however, that he failed to report to his scheduled hearing on February 9, 2011, but that his hearing notice was sent to his address of record and subsequently returned by the U.S. Postal Service as undeliverable.  The Veteran did not subsequently provide a current address or good cause for his absence; therefore, his hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for tinnitus was previously referred by the Board to the Agency of Original Jurisdiction (AOJ).  The AOJ has not yet adjudicated this claim; thus, the Board does not have jurisdiction over it.  The issue is again referred to the AOJ for appropriate action.  

The Board previously remanded this appeal in September 2012 for further evidentiary development.  For reasons described below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA audiological examination in December 2012.  The examiner noted that while the Veteran was not overtly uncooperative, his behavioral responses were in disagreement with face-to-face conversational ability and other testing results.  The examiner concluded that the Veteran's puretone audiological thresholds could not be tested.  The examiner further concluded that he could not provide an opinion regarding the etiology of any hearing loss without resort to speculation.  The examiner noted that at separation, the Veteran exhibited a moderate flat hearing loss in the right ear, and that a Stenger test was positive at 1000 Hertz and 2000 Hertz indicating nonorganic or functional hearing loss in the right ear.  She further noted that the Stenger test has been shown to be highly reliable in indicating those types of hearing loss.  The examiner commented that the configuration of a moderate flat loss was not characteristic of a noise induce hearing loss, even though the Veteran's noise exposure was conceded.  

During a prior June 2008 VA contracted audiological examination, which was previously determined by the Board to be inadequate; the Veteran was shown to have right ear hearing loss for VA purposes.  The examiner concluded that the Veteran suffered from sensorineural hearing loss and provided the opinion that his hearing loss was less likely due to military noise exposure, but more likely the result of post-service occupational and recreational noise exposure.

The Veteran has confirmed right ear hearing loss.  He additionally had right ear hearing loss, though more severe, at separation.  To date, however, VA examinations of record have not adequately explained why current, confirmed hearing loss is not at least as likely as not related to hearing loss that was present during service.  Most notably, although the December 2012 VA examiner could not determine the current severity of the Veteran's hearing loss, she did not clearly indicate why an etiology opinion as to the previously diagnosed right ear hearing loss was not possible, especially in light of confirmed hearing loss at separation, even if prior hearing loss was not of the noise-induced nature.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Additionally, with respect to current sensorineural hearing loss, it does not appear that the examiners considered whether hearing loss may be related to in-service hazardous noise exposure on a delayed/latent onset basis.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Finally, as the Veteran's service treatment records (STRs) refer to a June 1975 audiological evaluation that does not appear to be of record, efforts must be made to obtain any additional STRs.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional available service treatment records, including especially records pertaining to a June 1975 audiological evaluation, through appropriate channels.  

Efforts to obtain service treatment records should continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, inform the Veteran and allow him the opportunity to provide such records; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.  

2.  Thereafter, schedule the Veteran for a new VA audiological examination.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hearing loss had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include hazardous military noise exposure.

The examiner should specifically discuss the Veteran's diagnosed right ear hearing loss at separation and why current right ear hearing loss is or is not at least as likely as not etiologically related to in-service hearing loss.

The examiner should also comment specifically on the effect, if any, of the Veteran's hazardous military noise exposure on the development of hearing loss and discuss the likelihood that the sensorineural hearing loss is due to in-service hazardous noise exposure on a delayed or latent onset theory of causation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  

4.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



